Exhibit 10.5.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of October 27, 2005
by and between Commercial Capital Bancorp (the “Holding Company”), a corporation
organized under the laws of the State of Nevada, with its headquarters office
located in the City of Irvine, Orange County, California, and James Leonetti, a
California resident (the “Employee”). References herein to “Bank” are references
to Commercial Capital Bank, FSB. References herein to “Bank Employment
Agreement” are references to the employment agreement entered into between the
Bank and the Employee dated October 27, 2005.

 

On the basis of the foregoing facts, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and in further
consideration of the mutual covenants and agreements contained herein, the
parties agree as follows:

 

1.             Term.

 

(a)           Effective as of November 16, 2005, subject to the provisions
below, the Holding Company agrees to employ Employee, and Employee agrees to be
employed by the Holding Company, subject to the terms and conditions of this
Agreement, for a term of three (3) years (“the Term”) unless employment is
earlier terminated pursuant to the termination provisions of this Agreement,
commencing of the date first set forth above (the “Employment Period”).

 

(b)           Subject to the notice provisions of this paragraph, on the first
annual anniversary of the date first above written and each annual anniversary
thereafter, the Term of this Agreement may be renewed or extended for one (1)
additional year after review and approval by the Board of Directors or a duly
authorized committee. In the event that the Holding Company or the Employee
gives written notice to the other party or parties hereto of such party’s or
parties’ election not to extend the Term, with such notice to be given not less
than ninety (9) days prior to any such anniversary date, then this Agreement
shall terminate at the conclusion of its remaining Term.

 

(c)           References herein to the Term of this Agreement and/or the
Employment Period shall refer both to the initial Term and successive Terms.

 

2.             Duties and Authority. During the Employment Period, Employee
shall devote all his productive time, ability and attention to the business and
affairs of the Holding Company and its subsidiaries. Employee shall not directly
render service of a business, commercial or professional nature to any other
person or organization other than the Holding Company and its subsidiaries
without the consent of the Board of Directors. However, nothing in this
paragraph prohibits Employee from, or requires the Board of Directors to approve
or consent to Employee serving as an advisor or Board member of a charitable or
nonprofit organization or serving as an advisor or director of any corporation
which does not compete with the business of the Holding Company, as long as such
service does not materially interfere with the performance of employment duties.
Employee agrees that during the Employment Period, he will use his best efforts,
skill and abilities to promote the Holding Company’s interests and to serve as
the Executive Vice President and Chief Financial Officer of the Holding Company.
Employee shall perform such customary, appropriate and reasonable executive
duties as are normally assigned to such position at other thrift holding
companies, including such duties as are delegated to him from time to time by
the Board of

 

1

--------------------------------------------------------------------------------


 

Directors, including those specifically set forth on Exhibit A herein. Employee
shall report directly to the Holding Company’s Chairman and Chief Executive
Officer.

 

3.             Holding Company’s Authority. Employee agrees to observe and
comply with the Holding Company’s policies and procedures as adopted by the
Board of Directors regarding performance of his duties and to carry out and to
perform orders, directions and policies stated by the Board of Directors to him
periodically, either orally or in writing.

 

4.             Compensation.

 

(a)           The Holding Company, through the Bank, agrees to pay to Employee
during each year of this Agreement an annual base salary of $375,000, beginning
on the date first set forth above and payable in accordance with the Bank’s
standard biweekly payroll policy and subject to such withholding as required by
law or policy. The base salary shall be reviewed annually by the Bank’s Board of
Directors or a duly authorized committee thereof, on or before January 31 or
each year for that year, and may be changed by mutual agreement of the parties.

 

(b)           The Holding Company, through the Bank, also agrees to pay a bonus
of $100,000 upon the execution of the Agreement, which is specifically
conditioned on the Employee’s continued employment with the Bank for three (3)
years in accordance with the terms of this Agreement. Employee hereby
acknowledges and agrees that if either (i) he should voluntarily elect to
terminate his employment hereunder for other than good reason (as defined herein
or (ii) if Employee is terminated by the Holding Company or the Bank for cause
(as defined in each employment agreement), in either circumstances, Employee
shall immediately return to the Bank the portion of the $100,000 bonus which is
equal to the product of $100,000 times the remaining percentage of the three
year Term (calculated by the number of days based on a 365 day year) that
Employee did not fulfill with the Holding Company and the Bank.

 

(c)           The Employee will become eligible to receive from the Bank a bonus
or bonuses, which may be comprised of Holding Company stock options and
restricted stock awards with an established minimum target of 50% of base
compensation, in each case, in such amount as, in such a manner as, and at such
time as, the Board of Directors of the Holding Company or the Bank or a duly
authorized committee thereof, as the case may be, in its discretion, determines
is appropriate.

 

(d)           The Holding Company, through the Bank, shall provided a car
allowance of $1,000 per month during the Employment Period.

 

(e)           During the Employment Period, Employee shall be eligible to
participate in any retirement, pension or profit-sharing plan, including any
non-qualified, deferred compensation or salary continuation plan, or similar
employee benefit plan or retirement or bonus program of the Holding Company and
its subsidiaries, to the extent that he is eligible under the provisions of the
plan and commensurate with his position in relationship to other participants
and pursuant to the terms of the plans or programs of the Holding Company and
its subsidiaries.

 

(f)            The Holding Company, through the Bank, shall provide medical,
dental and other insurance, including key man life and disability, for Employee
on the same terms as provided for all executive officers of the Holding Company
and its subsidiaries.

 

2

--------------------------------------------------------------------------------


 

 

(g)           In addition to Employers’ designated holidays, Employee shall be
permitted to take paid personal time off of not less than four (4) weeks per
calendar years. None of such personal time off shall accrue nor shall any
balance of such personal time off be owed to Employee at any time.

 

(h)           Notwithstanding any provision herein to the contrary, to the
extent that payments and benefits, as provided by this Agreement, including,
without limitation, base salary and other employee benefits paid and provided
hereunder pursuant to Section 4, the Severance Payment paid and provided
hereunder pursuant to Section 9, death benefits provided hereunder pursuant to
Section 11, sums owed in respect of accrued bonus, if any, and reimbursable
expenses, are paid to or received by Employee under the Bank Employment
Agreement, all such payments and benefits, to the extent paid by the Bank, will
be subtracted from any amount due simultaneously to Employee under similar
provisions of this Agreement.

 

5.             Reimbursement of Expenses. The services required by the Holding
Company and its subsidiaries will require Employee to incur business,
entertainment and community relations expenses and the Holding Company or its
subsidiaries hereby agrees to provide credit cards and charge accounts for
Employee’s use for such expenses. The Holding Company or its subsidiaries agrees
to reimburse Employee for all out-of-pocket expenses, which are business
related, upon submission of appropriate documentation and approval by the
Chairman and Chief Executive Officer of the Holding Company. Such expenses may
include membership fees and dues to organizations approved by the Chairman of
the Board and Chief Executive Officer. Each expense, to be reimbursed, must be
of a nature qualifying it as a proper deduction on the income tax returns of the
Holding Company as a business expense and not as deductible compensation to
Employee. The records and other documentary evidence submitted by Employee to
the Holding Company or its subsidiaries with each request for reimbursement of
such expenses shall be in the form required by applicable statutes and
regulations issued by appropriate taxing authorities for the substantiation of
such expenditures as deductible business expenses of the Holding Company and not
as deductible compensation to Employee.

 

6.           Confidential Information. Employee agrees that he shall not,
without the prior written permission of the Holding Company in each case,
publish, disclose or make available to any other person, firm or corporation,
either during or after the termination of this Agreement, any confidential
information which Employee may obtain during the Employment Period, or which
Employee may create prior to the end of the Employment Period relating to the
business of the Holding Company and its subsidiaries, or to the business of any
customer or supplier of any of them; provided, however, Employee may use such
information during the Employment period for the benefit of the Holding Company
and its subsidiaries. Employee agrees to execute any and all such additional
agreements and instruments that the Holding Company may deem reasonably
necessary in order to protect the confidentiality of such confidential
information or otherwise to effectuate the purpose and intent of this Section 6.
Prior to or at the termination of this Agreement, Employee shall return all
documents, files, notes, writings and other tangible evidence of such
confidential information to the Holding Company and its subsidiaries. This
section 6 shall survive the expiration or termination of this Agreement.

 

7.          Covenant Not to Solicit Customers or Fellow Employees. Employees
agrees that for a period of eighteen (18) months following the termination
employment with the Holding Company, he will not solicit, directly, or
indirectly, divert or attempt to divert for himself or

 

3

--------------------------------------------------------------------------------


 

for any third party, the business of any customer with whom the Holding Company
and its subsidiaries had done business during the preceding one year period.
Employee recognizes and acknowledges that any customer list and financial
information concerning any of the Holding Company’s customers, as it may exist
from time to time, is a valuable, special and unique asset of the Holding
Company’s business. Employee further agrees not to solicit or employ, directly
or indirectly, divert or attempt to divert for himself or for any third party,
the services of any officer or employee of the Holding Company and its
subsidiaries during such 18-month period. Employee agrees to execute any and all
such additional agreements and instruments that the Holding Company may deem
reasonably necessary in order to effectuate the purpose and intent of this
Section 7. This Section 7 shall survive the expiration or termination of this
Agreement.

 

8.             Remedy. Employee understands that, because of the unique
character of the services to be rendered by Employee hereunder, the Holding
Company would not have any adequate remedy at law for the breach or threatened
breach by Employee of any one or more of the covenants set forth in this
Agreement and therefore expressly agrees that the Holding Company in addition to
any other rights or remedies which may be available to it, shall be entitled to
injunctive and other equitable relief to prevent or remedy a breach of this
Agreement by Employee.

 

9.             Termination of Employee without Cause.

 

(a)           Upon the occurrence of an Event of Termination (as herein defined)
during Employee’s Term of employment under this Agreement; the provisions of
this Section shall apply.

 

(b)           As used in this Agreement, an “Event of Termination” shall mean
and include any one or more of the following: (i) the termination by the Holding
Company of Employee’s full-time employment hereunder for any reason other than a
termination governed by Section 12 below, or Termination for Cause, as defined
in Section 10 below; (ii) Employee’s termination with good reason from the
Holding Company’s employ in accordance with Section 9(c) below upon any (A)
failure to elect or reelect or to appoint or reappoint Employee to the positions
he has been appointed to pursuant to Section 2, unless consented to by the
Employee, (B) a material change in Employee’s function, duties, or
responsibilities with the Holding Company or its subsidiaries, which change
would cause Employee’s position to become one of substantially lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 2 above, including Exhibit A hereof, unless consented to by
Employee, (C) a relocation of Employee’s  principal place of employment by more
than 30 driving miles from its location at the effective date of this Agreement,
unless consented to by the Employee, (D) a material reduction in the benefits
and perquisites to Employee from those being provided as of the effective date
of this Agreement, unless consented to by Employee or (E) a liquidation or
dissolution of the Holding Company.

 

(c)           Upon the occurrence of any event of a type described in clauses
(ii)(A), (B), (C), (D), (E) or (F), of Section 9(b), Employee shall have the
right to terminate with good reason his employment under this Agreement by
delivering written notice to the Holding Company not less than sixty (60) days
following the occurrence of such event, which termination with good reason shall
be effective only if such event shall not be cured within thirty (30) days after
Holding Company’s receipt of such notice. The date of any Event of Termination
shall be referred to herein as the “Date of Termination”

 

4

--------------------------------------------------------------------------------


 

(d)           Upon the occurrence of an Event of Termination by the Holding
Company, the Holding Company, through the Bank, shall pay to Employee an amount
equal to his base salary for the remaining portion of the Term (such payment,
the “Severance Payment”), as severance pay in lieu of and in substitution for
any other claims for salary and continued benefits hereunder (based on
Employee’s base salary and benefits prevailing at the time of termination). At
the election of the Employee, the Severance Payment shall be made to Employee:
(i) in a lump sum on the Date of Termination, or (ii) on a bi-weekly basis in
approximately equal installments over a period ending not later than the date
that is 2-1/2 months following the last day of the calendar year in which the
Date of Termination occurs. Payment of the Severance Payment shall be in
addition to all other sums owed to Employee under applicable law for all periods
prior to the Date of Termination, including, without limitation, sums owed in
respect of accrued bonus, if any, and reimbursable expenses. Notwithstanding
anything in this Agreement to the contrary, no bonus shall be deemed to have
been accrued unless and until any such bonus has been duly authorized by the
Holding Company’s Board of Directors or a duly authorized committee thereof.
Accrued bonuses shall mean the bonus amount(s) determined in accordance with
Section 4(c) hereof.

 

(e)           With respect to any stock options issued to the Employee that were
outstanding on the Date of Termination, any options which were not exercisable
on the Date of Termination shall automatically become exercisable upon the Date
of Termination, and shall remain exercisable in full for a period of thirty (30)
days.

 

(f)            Upon the occurrence of an Event of Termination, the Holding
Company, through the Bank, will cause to be continued for the Employee and his
previously covered dependents life, medical, dental and disability coverage that
the Employee agrees is substantially equivalent to the coverage maintained by
the Holding Company or its subsidiaries for Employee and his dependents prior to
the Date of Termination at no cost to the Employee, to the extent, if any, that
the insurance carrier(s) will allow, and except to the extent such coverage may
be changed in its application to all employees of the Holding Company and its
subsidiaries. If this coverage is not available, the Holding Company will cause
the Bank to pay to Employee an amount equal to the monthly premiums paid to the
carrier for the coverage that was in force prior to the Date of Termination for
the remaining Term of this Agreement.

 

10.           Termination of Employee for Cause. The Board of Directors may
terminate Employee’s employment at any time, but any termination by the Board of
Directors for other than cause shall not prejudice the Employee’s right to
compensation or other benefits under this Agreement. The Employee shall have no
right to receive compensation or other benefits for any period after termination
for cause. Termination for cause shall include termination because of the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or final regulatory cease and desist order, or
material breach of any provision of this Agreement.

 

11.           Termination Upon Employee’s Death: Effect of Termination on Other
Plans. Notwithstanding anything herein contained, if Employee shall die, this
Agreement shall terminate one (1) year from the date of Employee’s death,
whereupon Employee’s estate shall be entitled to receive, through the Bank, his
salary, and any bonus earned up through the date of termination. Such
termination shall not affect any rights which Employee may have at the time of
his death pursuant to any of the Holding Company or its subsidiaries’ plans or
arrangements for

 

5

--------------------------------------------------------------------------------


 

insurance, stock options, or for any other death benefit, bonus, or retirement
benefit, which accrued rights thereafter shall be enjoyed by Employee’s estate
and continue to be governed by the provision of such plans and arrangements to
the extent they are not inconsistent with the terms of this Agreement. The
Holding Company, through the Bank, will cause to be continued for the Employee’s
previously covered dependants life, medical and dental coverage that is
substantially equivalent to the coverage maintained by the Holding Company or
its subsidiaries for Employee’s dependants prior to the employee’s death at no
cost to the Employee. Such coverage shall cease upon the expiration of the
remaining Term of this Agreement. If this coverage is not available, the Holding
Company, through the Bank, will pay to Employee an amount equal to the monthly
premiums paid to the carrier for the coverage that was in force prior to the
date of Employee’s death for the remaining Term of This Agreement.

 

12.           Change in Control.

 

(a)           For purposes of this Agreement, a “Change in Control” of the Bank
or Holding Company shall mean an event of a nature that: (i) would be required
to be reported in response to Item I (a) of the current report on Form 8-K, as
in effect on the date hereof, pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) results in a
Change in Control of the Bank or the Holding Company within the meaning of the
Home Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act and
the Rules and Regulations promulgated by the OTS (or its predecessor agency), as
in effect on the date hereof (provided, that in applying the definition of
change in control as set forth under the rules and regulations of the OTS, the
Board of Directors shall substitute its judgment for that of the OTS); or (iii)
without limitation such a Change in Control shall be deemed to have occurred at
such time as (A) any “person” (as the term is used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of voting securities of
the Bank or the Holding Company representing 20% or more of the Bank’s or the
Holding Company’s outstanding voting securities or right to acquire such
securities except for any voting securities of the Bank purchased by the Holding
Company and any voting securities purchased by any employee benefit plan of the
Bank or the Holding Company, or (B) individuals who constitute the Board of
Directors on the date hereof (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board, or
whose nomination for election by the Holding Company’s stockholders was approved
by a Nominating Committee solely comprised of members who are Incumbent Board
members, shall be, for purposes of this clause (B), considered as though he were
a member of the Incumbent Board, (C) a plan of reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Holding Company or similar transaction occurs or is effectuated in which the
Bank or Holding Company is not the resulting entity; provided, however, that
such an event listed above will be deemed to have occurred or to have been
effectuated upon the receipt of all required federal regulatory approvals not
including the lapse of any statutory waiting periods, or (D) a proxy statement
shall be distributed soliciting proxies from stockholders of the Holding
Company, by someone other than the current management of the Holding Company,
seeking stockholder approval of a plan or reorganization, merger or
consolidation of the Holding Company or Bank with one or more corporations as a
result of which the outstanding shares of the class of securities then subject
to such plan or transaction are exchanged for or converted into cash or property
or securities not issued by the Bank or the

 

6

--------------------------------------------------------------------------------


 

Holding Company shall be distributed, or (E) a tender offer is made and accepted
for 20% or more of the voting securities of the Bank or Holding Company then
outstanding.

 

(b)           If a Change in Control has occurred pursuant to Section 12(a)
above or the Board of Directors has determined that a Change in Control has
occurred, Employee shall be entitled to the benefits provided in paragraphs (c)
and (d) of this Section 12 upon his subsequent termination of employment at any
time during the Term of this Agreement due to: (1) Employee’s dismissal or (2)
Employee’s voluntary resignation for good reason unless such termination is
because of his death or Termination for Cause.

 

(c)           Upon Employee’s entitlement to benefits pursuant to Section 12(b),
the Holding Company, through the Bank, shall pay Employee, or in the event of
his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, as severance pay or liquidated damages, or both, a sum equal to the
greater of: (1) the payments due for the remaining Term of the Agreement; or (2)
three (3) times Employee’s highest annual compensation for the last five (5)
years (such payment, solely for purposes of this Section 12, the “Change in
Control Payment”). Such annual compensation shall include Base Salary,
commissions, bonuses, contributions or accruals on behalf of Employee to any
pension and profit sharing plans, including any non-qualified, deferred
compensation or salary continuation plans, any benefits to be paid or received
under any stock-based benefit plan, severance payments, directors or committee
fees and value of fringe benefits paid or to be paid to the Employee during such
years. At the election of the Employee, the Change in Control Payment shall be
made to Employee: (i) in a lump sum on or as soon as practicable following the
Date of Termination, or (ii) on a bi-weekly basis in approximately equal
installments over a period ending not later than the date that is 2-1/2 months
following the last day of the calendar year in which the Date of Termination
occurs. Payment of the Change in Control Payment shall be in addition to all
other sums owed to Employee under applicable law for all periods prior to the
Date of Termination, including, without limitation, sums owed in respect of
accrued bonus, if any, and reimbursable expenses. Notwithstanding anything in
this Agreement to the contrary, no bonus shall be deemed to have been accrued
unless and until any such bonus has been duly authorized by the Holding
Company’s Board of Directors or a duly authorized committee thereof. Such
payments shall  not be reduced in the event Employee obtains other employment
following termination of employment.

 

(d)           Upon the Employee’s entitlement to benefits pursuant to Section
12(b), the Holding Company, through the Bank, will cause to be continued for the
Employee and his previously covered dependents life, medical, dental and
disability coverage that the Employee agrees is substantially equivalent to the
coverage maintained by the Holding Company for Employee and his dependents prior
to his termination at no cost to the Employee. Such coverage and payments shall
cease upon the expiration of thirty-six (36) months following the Date of
Termination. If this converge is not available, the Holding Company, through the
Bank, will pay to Employee an amount equal to the monthly premiums paid to the
carrier for the coverage that was in force prior to the date of Termination for
thirty-six (36) months following the Date of Termination.

 

13.           Parachute Payment Provision. In each calendar year that the
Employee is entitled to receive payments or benefits under the provisions of
this Agreement, the Holding Company shall determine if an excess parachute
payment (as defined in Section 4999 of the Internal Revenue Code of 1986, as
amended and any successor provision thereto (the “Code”)) exists. Such
determination shall be made after taking any reductions permitted pursuant to
Section 280G of the

 

7

--------------------------------------------------------------------------------


 

Code and the regulations there under. Any amount determined to be an excess
parachute payment after taking into account such reductions shall be hereafter
referred to as the “Initial Excess Parachute Payment.” As soon as practicable
after a Change in Control, the Initial Excess Parachute Payment shall be
determined. Upon the Date of Termination following a Change in Control, the
Holding Company shall pay the Employee, subject to applicable withholding
requirements under applicable state or federal law, an amount equal to:

 

(a)           twenty (20) percent of the Initial Excess Parachute Payment (or
such other amount equal to the tax imposed under Section 4999 of the Code); and

 

(b)           such additional amount (tax allowance) as may be necessary to
compensate the Employee for the payment by the Employee of state and local and
federal income and excise taxes on the payment provided under Clause (a) and on
any payments under this Clause (b). In computing such tax allowance, the payment
to be made under Clause (a) shall be multiplied by the “gross up
percentage”(“GUP”). The GUP shall be determined as follows:

 

GUP =

 

Tax Rate

 

 

 

1-Tax Rate

 

 

The “Tax Rate” for purposes of computing the GUP shall be the sum of the highest
marginal federal and state and local income and employment-related tax rates,
including any applicable excise tax rates, applicable to the Employee in the
year in which the payment under Clause (a) is made.

 

(c)           Notwithstanding the foregoing, if it shall subsequently be
determined in a final judicial determination or a final administrative
settlement to which the Employee is a party that the excess parachute payment as
defined in Section 4999 of the Code, reduced as described above, is more than
the Initial Excess Parachute Payment (such different amount being hereafter
referred to as the “Determinative Excess Parachute Payment”) then the Holding
Company’s independent accountants shall determine the amount (the “Adjustment
Amount”) the Holding Company must pay to the Employee in order to put the
Employee in the same position as the Employee would have been if the Initial
Excess Parachute Payment had been equal to the Determinative Excess Parachute
Payment. In determining the Adjustment Amount, independent accountants of the
Holding Company shall take into account any and all taxes (including any
penalties and interest) paid by or for the Employee or refunded to the Employee
or for the Employee’s benefit. As soon as practicable after the Adjustment
Amount has been so determined, the Holding Company shall pay the Adjustment
Amount to the Employee. In no event however, shall the Employee make any payment
under this paragraph to the Holding Company.

 

(d)           For purposes of the foregoing, in the event there is any
disagreement between Employee and the Holding Company as to whether one or more
payments to which Employee becomes entitled under this Agreement constitute
parachute payments under Code Section 280G or as to the determination of the
Initial Excess Parachute Payment or the Determinative Excess Parachute Payment,
such dispute will be resolved as follows:

 

(i)            In the event temporary, proposed or final Treasury Regulations in
effect at the time under Code Section 280G (or applicable judicial decisions)
specifically address the status of any such payment or the method of valuation
therefor, the

 

8

--------------------------------------------------------------------------------


 

characterization afforded to such payment by the Treasury Regulations (or such
decisions) will, together with the applicable valuation methodology, be
controlling.

 

(ii)           In the event Treasury Regulations (or applicable judicial
decisions) do not address the status of any payment in dispute, the matter will
be submitted for resolution to a nationally-recognized independent accounting
firm mutually acceptable to Employee and the Holding Company (“Independent
Accountant”). The resolution reached by the Independent Accountant will be final
and controlling, provided, however, that if in the judgment of the Independent
Accountant, the status of the payment in dispute can be resolved through the
obtainment of a private letter ruling from the Internal Revenue Service, a
formal and proper request for such ruling will be prepared and submitted, and
the determination made by the Internal Revenue Service in the issued ruling will
be controlling. All expenses incurred in connection with the retention of the
Independent Accountant and (if applicable) the preparation and submission of the
ruling request shall be borne by the Holding Company.

 

14.           Modification. The Agreement sets forth the entire understanding of
the parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by written instrument duly executed by each party. Notwithstanding the
foregoing, Employee agrees that if subsequent to the date hereof, the Holding
Company determines in its sole discretion that modification(s) to this Agreement
become necessary solely for the purpose of ensuring that the Agreement does not
provide for the deferral of compensation as defined under Section 885 of the
recently enacted American Jobs Creation Act of 2004, Pub. Law No. 108-357, 118
Stat. 1418, which added Section 409A to the Internal Revenue Code, and
regulations and other guidance promulgated there under, such modification(s) may
be unilaterally imposed by the Holding Company, and shall be binding on this
Agreement, and the Employee’s consent to such modification(s) need not be
obtained for the purpose of effectuating such modification(s).

 

15.           Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested or delivered against receipt to the party at the
address set forth following the signature line of this Agreement or to such
other address as the party shall have furnished in writing. Notice to the estate
of Employee shall be sufficient if addressed to Employee as provided in this
Section 15. Any notice or other communication given by certified mail shall be
deemed given at the time of certification thereof, except for a notice changing
a party’s address which shall be deemed given at the time of receipt thereof.

 

16.           Dispute Resolution Procedures. Except with respect to any claim
for equitable relief (the pursuit of which shall not be subject to the
provisions of this Section 16), any controversy or claim arising out of or this
Agreement or the Employee’s employment with the Holding Company or the
termination thereof, including, but not limited to, any claim of discrimination
under state or federal law, shall be settled by binding arbitration in
accordance with the Rules of the American Arbitration Association; and judgment
upon the award rendered in such arbitration shall be final and may be entered in
any court having jurisdiction thereof. Notice of the demand for arbitration
shall be filed in writing with the other party to this Agreement and with the
American Arbitration Association. In no event shall the demand for arbitration
be made after the date when the institution of legal or equitable proceedings
based on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. This agreement to

 

9

--------------------------------------------------------------------------------


 

arbitrate shall be specifically enforceable under the prevailing arbitration
law. Any party desiring to initiate arbitration procedures hereunder shall serve
written notice on the other party. The parties agree that an arbitrator shall be
selected pursuant to these provisions within thirty (30) days of the service of
the notice of arbitration. In the event of any arbitration pursuant to these
provisions, the parties shall retain the rights of all discovery provided
pursuant to the California Code of Civil Procedure and the Rules thereunder. Any
arbitration initiated pursuant to these provisions shall be on an expedited
basis and the dispute shall be heard within one hundred twenty (120) days
following the serving of the notice of arbitration and a written decision shall
be rendered within sixty (60) days thereafter. All rights, causes of action,
remedies and defenses available under California law and equity are available to
the parties hereto and shall be applicable as though in a court of law. The
parties shall share equally all costs of any such arbitration.

 

17.           Miscellaneous.

 

(a)           This Agreement is drawn to be effective in the State of California
and shall be construed in accordance with California laws, except to the extent
superseded by federal law. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and a
duly authorized representative of the Bank.

 

(b)           Any waiver by either party of a breach of any provision of this
Agreement shall not operate as to be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.

 

(c)           Employee’s right and obligations under this Agreement shall not be
transferable by assignment or otherwise, such rights shall not be subject to
commutation, encumbrance or the claims of Employee’s creditors, and any attempt
to do any of the foregoing shall be void. The provisions of this Agreement shall
be binding upon and inure to the benefit of the Holding Company and its
successors and those who are its assigns under Section 12.

 

(c)           This Agreement does not create, and shall not be construed as
creating, any rights enforceable by a person not a party to this Agreement
(except as provided in subsection (c) above).

 

(f)            The headings in this Agreement are solely for the convenience of
reference and shall be given no effect on the construction or interpretation of
this Agreement.

 

(g)           This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. It shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to conflict of
laws, except where federal law governs.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holding Company and Employee have executed this
Agreement to be effective as of the day and year written above.

 

 

 

HOLDING COMPANY:

COMMERCIAL CAPITAL BANCORP

 

 

 

 

 

 

 

 

By:

/s/ Stephen H. Gordon

 

 

 

 

Stephen H. Gordon

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

Address:

8105 Irvine Center Drive

 

 

 

Suite 1500

 

 

 

Irvine, CA 92618

 

 

 

 

 

 

 

EMPLOYEE:

/s/ James H. Leonetti

 

 

 

James H. Leonetti

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Employment Agreement of James H. Leonetti

 

As a material inducement to attract Employee to join the Company/Bank, certain
duties, responsibilities and authority, which had previously been performed or
delegated outside the scope of the position of Chief Financial Officer, were
represented as an integral part of the duties for the Employee. For all purposes
of this Exhibit A, the parties hereto agree that for functionalities described
herein as to which Employee has management responsibility, Employee shall have
responsibility to determine the level and adequacy of staffing and to hire and
terminate personnel and manage staff consistent with, among other things, the
Company’s Human Resource Policies and Guidelines.

 

The duties and responsibilities of the Employee include, but are not limited to,
the following:

 

1.             Management of the Finance and Accounting staff, including the
Corporate Controller and Vice President of Corporate Finance and the staff
reporting thereto.

 

2.             Management and implementation of strategies relating to
accounting and reporting and capital structure.

 

3.             Management of the corporate finance activities.

 

4.             Management of relationships with independent auditors and third
party tax providers. (i.e., currently, KPMG).

 

5.             Participation in relationships with investment banks with respect
to mergers and acquisitions.

 

6.             Management of external reporting, including SEC reporting and
compliance.

 

7.             Participation in the decision making with respect to adequate and
appropriate levels of capital.

 

8.             Policy responsibility and authority over Accounting, Treasury,
Financial Reporting budgeting, planning and cash management and the related
systems for the Company and all of its subsidiaries.

 

9.             Member of and participation in Executive Committee activities.

 

10.           Management of investor relations and communications with analysis,
with CEO participation.

 

11.           Participation in risk management function.

 

12.           Management and implementation of federal and state tax strategies.

 

13.           Management of treasury operation.

 

12

--------------------------------------------------------------------------------


 

14.           Management and development of a budgeting and planning and
strategic planning function.

 

15.           Employee would be assigned an executive assistant.

 

16.           Other duties consistent with the position of Executive Vice
President and Chief Financial Officer that may be specially assigned from time
to time by the Board of Directors.

 

13

--------------------------------------------------------------------------------